Title: To James Madison from Albert Gallatin, 2 July 1802
From: Gallatin, Albert
To: Madison, James


Sir,
Treasury Department July 2d. 1802.
In the case of the Snow “Windsor,” the Collector of Boston was, in conformity to the Presidents instructions, directed in September last, to order her to depart. She was at that time abandoned by her Crew, and a mere hull. A compliance was physically impossible. She was not repaired nor fitted for sea, untill after the preliminaries of Peace had been signed between Great Britain and France. No obligation of restoration or indemnifaction [sic] can attach to the Government of the United States on that account. It is true that she has been sold by the Captors, and was by last advices, in possession of Messrs. S. Higginson & Co. That sale being contrary to the Treaty with Great Britain, and that Treaty being the law of the land, the sale is considered by the executive Officers, and will be considered by the Courts as a nullity. Her present pretended owners will therefore receive neither clearance or any Kind of Papers from the Custom house Officers, in their own name. But that sale being only a nullity and no penalty being affixed by law to the nugatory attempt of selling, the United States have no claim or plea under which they can arrest or libel the vessel. It is the business of the original British Owners to libel the vessel before our courts, if, on account of the pretended sale, and consequent abandonment by the Captors, they are entitled to her under the Treaty. That Treaty is binding on the Federal and State Courts, and there is no doubt of their carrying it fully into effect. The attorney General is of opinion that the remedy is at common Law, before the State Courts; in as much, as Messrs. Higginson & Co. the present Possessors cannot plead against the British original owners, the title of the Captors, which is not vested in them.
It is proper to add that we cannot be answerable for the departure of the vessel without Papers or clearance. I have the honor to be with respect Sir, Your obdt. Servant
Albert Gallatin
 

   
   RC (DNA: RG 59, ML). In a clerk’s hand; signed by Gallatin.



   
   For Gallatin’s order to Benjamin Lincoln, dated 3 Sept. 1801, see The Struggle to Maintain Neutrality, 8 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:270–71). See also JM’s letter to Gallatin, 29 Aug. 1801, requesting the departure of the Windsor, and Gallatin to JM, 23 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:73 and n. 1, 129–30 and n. 1).


